  Case 3:18-cv-02125-L Document 29 Filed 10/15/20            Page 1 of 11 PageID 124



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

U.S. EQUAL EMPLOYMENT                       §
OPPORTUNITY COMMISSION,                     §
                                            §
                            PLAINTIFF,      §
                                            §
VS.                                         §          CA NO. 3:18-CV-2125-L
                                            §
ALDEN SHORT, INC., AND                      §
HINSON JENNINGS, LLC,                       §
                                            §
                            DEFENDANTS.     §


                        BRIEF IN SUPPORT OF DEFENDANTS’
                        MOTION FOR SUMMARY JUDGMENT



                                    INTRODUCTION

      The EEOC filed this lawsuit on behalf of three individuals, Claudia

Guardiola, Linda Spears, and Leticia Stewart (collectively, “Claimants;”

individually, “Guardiola,” “Spears,” and “Stewart”), and alleges that each was

subjected to unlawful harassment based on national origin (Hispanic), in

violation of TITLE VII    OF THE   CIVIL RIGHTS ACT   OF   1964 (“TITLE VII”), 42 U.S.C.
§§ 2000-e, et seq. Adequate time for discovery has passed 1 and the EEOC has

failed to produce sufficient evidence to raise a genuine issue of material fact

regarding the third or fourth elements of a prima facie case of unlawful

harassment regarding any of the three Claimants. Additionally, the EEOC has

failed to establish that Alden Short, Inc., is a proper Defendant in the lawsuit.




      1   The discovery deadline was October 2, 2020. Docket No. 27, ¶ 5.


                                                                                       1
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20    Page 2 of 11 PageID 125




                             OPERATIVE FACTS

A. DEFENDANTS:

   1. Alden Short, Inc.

   Alden Short is a Texas corporation formed in 1993, solely owned by Scott

Belsley. App. Exs. 11 (p. 31) and 12 (p. 55). 2 It is a real estate property

management company, primarily managing the rental of single family

residences and apartments in the Dallas Metroplex area, which are owned by

third party clients. App. Exs. 11 (p. 35) and 12 (p. 55). 3 The vast majority of

tenants of the residential properties are Hispanic and other minorities. App.

Ex. 12 (p. 55).

   Alden Short’s principal place of business, where bookkeeping (such as, e.g.,

collecting and posting rent payments, paying property taxes, protesting tax

assessments, banking, etc.) and other office functions are performed, is located

at 1521 Glenville, Richardson, Texas. App. Exs. 11 (pp. 42-46) and 12 (p. 55).

Id. It also maintains an operations center in a warehouse facility at

8240 Moberly Lane, in far southeast Dallas. Id. Property maintenance and

construction crews are managed and operate from that facility. Id.




   2  Unless otherwise indicated, references to exhibits are to exhibits
contained in the Appendix being concurrently submitted in support of
Defendants’ motion, followed by the Appendix page number in parentheses.
   3  Alden Short also manages a few commercial properties. App. Ex. 12
(p. 55).


                                                                               2
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20       Page 3 of 11 PageID 126




                                                            4


   Until December 31, 2015, Alden Short maintained its own employee staff.

Id. (p. 56). However, since January 1, 2016, it has had no employees. App.

Exs. 11 (pp. 33-34) and 12 (p. 56). Rather, in 2016 it began outsourcing its

office functions, leasing employees from Hinson Jennings, LLC, an employment

agency, discussed below. Id.

   2. Hinson Jennings, LLC:

   Hinson Jennings is a Texas limited liability company, formed in 2013. App.

Exs. 11 (p. 31) and 12 (p. 56). It is owned by BSB Appreciation Trust. App.

Exs. 11 (pp. 41-42) and 12 (p. 56). Its manager is Scott Belsley. Id. Hinson

Jennings’ principal place of business is located at 1924 Drew Lane,
Richardson, Texas. App. Exs. 11 (p. 43) and 12 (p. 56).

   Hinson Jennings is an employment agency. App. Ex. 12 (p. 56). It has its

own employer and Texas Workforce identification numbers and is responsible

for paying its employees and for all payroll, unemployment and other taxes,

insurance and employee benefits. Id. 5 Its employees perform services for other

   4   The Court can take judicial notice of these locations.
   5  The company outsources these payroll functions to an independent
payroll processing company, Paychex®, https://www.paychex.com/corporate.
App. Ex. 12 (p. 56).


                                                                                  3
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20      Page 4 of 11 PageID 127



companies and, since January 1, 2016, its employees have performed

bookkeeping, accounting work and office functions for Alden Short. Id.

   In turn, in 2016 Hinson Jennings itself sometimes utilized the services of

Infinity Consulting Solutions, Inc. (“ICS”), another staffing agency, 6 to meet

some of Hinson Jennings’ staffing needs for temporary personnel. Id. (pp. 56-

57). Individuals placed with Hinson Jennings on a temporary basis remained

ICS employees, with ICS responsible for paying its employees and for all

payroll, unemployment and other taxes, insurance and employee benefits. Id.

B. CLAIMANTS:

   1. Guardiola:

   Beginning in August 2016, ICS placed one of its employees, Guardiola, with

Hinson Jennings to perform financial accounting services. Id. After working in

the Richardson office on Glenville for nearly two months, on October 10, 2016,

Guardiola accepted employment as a Hinson Jennings’ employee in the

position of Controller. App. Exs. 1, 3, 5, and 12 (p. 57). She voluntarily quit,

effective November 23, 2016. Id. The EEOC admits Guardiola was not

constructively discharged, i.e., that she voluntarily quit. App. Ex. 8.

   2. Stewart:

   For more than a month, from September 19, 2016, until October 24, 2016,

as an employee of ICS, Stewart worked for Hinson Jennings performing

bookkeeping work at the Richardson office on Glenville under Guardiola’s

supervision. App. Ex. 12 (p. 57). Effective October 24, 2016, Stewart accepted

employment as a Hinson Jennings’ employee, working as a Mortgage

Administrator. App. Exs. 2, 4, 7, and 12 (p. 57). Five weeks later, on


   6   https://www.infinity-cs.com/


                                                                                 4
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20       Page 5 of 11 PageID 128



December 2, 2016, she voluntarily quit. Id. The EEOC admits Stewart was not

constructively discharged, i.e., that she voluntarily quit. App. Ex. 10.

   3. Spears:

   Spears was originally hired as an Alden Short employee, an accounting

clerk, in June 2014. App. Ex. 12 (pp. 57-58). She ceased to be employed by

Alden Short at the end of 2015. Id. Beginning in 2016—after working in the

Richardson office on Glenville for more than a year and a half—she accepted

employment as a Hinson Jennings’ employee, a bookkeeper performing cash

management duties and working at the same location. App. Exs. 4, 6, and 12

(pp. 57-58). Spears voluntarily quit her job at the end of December 2016. Id.

The EEOC admits Spears was not constructively discharged, i.e., that she

voluntarily quit. App. Ex. 9.

                     SUMMARY JUDGMENT STANDARDS

   A party is entitled to summary judgment on all or any part of a claim

regarding which (1) there is no genuine issue of material fact and (2) the

moving party is entitled to judgment as a matter of law. E.g., Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Fed. R. Civ. P. 56(c). The moving

party bears the initial burden of “informing the district court of the basis for its

motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986); Anderson, 477 U.S. at 256.

   If the burden of proof at trial lies with the non-moving party, the movant

may either (1) submit summary judgment evidence which conclusively negates

the existence of at least one material element of the opponent’s claim or

defense, or (2) after adequate time for discovery has passed, identify at least

one essential element of the non-movant’s claim for which the non-movant has


                                                                                  5
    Case 3:18-cv-02125-L Document 29 Filed 10/15/20      Page 6 of 11 PageID 129



presented insufficient evidence to raise a genuine issue of material fact.

E.g., Celotex, 477 U.S. at 330. Once the moving party has identified the

challenged elements of the non-movant’s claims, the burden shifts to the

nonmoving party to establish the existence of a genuine issue for trial.

E.g., Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 585-587 (1986).

A fact is not “material” unless its resolution in favor of one party might affect

the outcome of the suit under governing law, and a dispute regarding a

material fact is not “genuine” unless the evidence is sufficient for a reasonable

jury to return a verdict in favor of the non-moving party. Anderson, 477 U.S.

at 248. “[A] complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial” and

summary judgment is mandatory unless the non-movant makes a sufficient

showing on each challenged element. Celotex, 477 U.S. at 322-25.

                                    ARGUMENT

                                         I.

     ADEQUATE TIME FOR DISCOVERY HAD PASSED, AND THE
     COMMISSION HAS FAILED AS A MATTER OF LAW TO PRODUCE
     SUFFICIENT EVIDENCE TO RAISE A GENUINE ISSUE OF MATERIAL
     FACT REGARDING THE THIRD OR FOURTH ELEMENTS OF A
     PRIMA   FACIE  CASE   OF   UNLAWFUL    NATIONAL   ORIGIN
     HARASSMENT CONCERNING ANY OF THE THREE CLAIMANTS.

     The only claims asserted in this case are individualized hostile work

environment claims on the basis of national origin, made on behalf of each of

the three Claimants. To establish a claim for a hostile work environment, the

EEOC must show, individually as to each Claimant (1) the Claimant belongs to

a   protected   group;   (2) was   subject    to   unwelcome   harassment;   (3) the

harassment complained of was based on national origin; and (4) the

harassment was sufficiently severe or pervasive to alter the terms and


                                                                                   6
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20     Page 7 of 11 PageID 130



conditions of employment. E.g., Williams–Boldwar v. Denton Cnty., Tex., 741

F.3d 635, 640 (5th Cir. 2014); Ikekwere v. Mnuchin, 2017 WL 4479614, at 8

(W.D. Tex. May 15, 2017), aff’d sub nom. Ikekwere v. Dep’t of the Treasury, 722

Fed. App’x. 388 (5th Cir. 2018).

   Regarding the third element, merely allegedly treating an employee poorly

does not give rise to liability under TITLE VII, only doing so on the basis of a

prohibited factor does. E.g., Nadeau v. Echostar, 2013 WL 5874279, at 34

(W.D. Tex. Oct. 30, 2013).

   Regarding the fourth element, not all “harassment” is unlawful. Shepherd v.

Comptr. Pub. Accounts, 168 F.3d 871, 874 (5th Cir. 1999). See Oncale v.

Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998) (TITLE VII is not “a

general civility code for the American workplace”); Faragher v. City of Boca

Raton, 524 U.S. 775, 778 (1998) (“[d]iscourtesy or rudeness should not be

confused with actionable . . . harassment” because TITLE VII does not provide

any cause of action for “the ordinary tribulations of the workplace, such as the

sporadic use of abusive language”). Whether a work environment is sufficiently

hostile to alter the terms and conditions of employment and, thus, be

actionable is considered under the totality of the circumstances, including, e.g.,

the frequency of the conduct; its severity, whether it is physically threatening

or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employer’s work performance. See Faragher, 524 U.S. at 781.

“Incidents of environmental [ ] harassment ‘must be more than episodic; they

must be sufficiently continuous and concerted in order to be deemed

pervasive.’” Faragher, 524 U.S. at 787, citing Carrero v. N.Y. City Housing Auth.,

890 F.2d 569, 577 (2d Cir. 1989). “[I]solated incidents (unless extremely

serious) will not amount to discriminatory changes in the ‘terms and conditions

of employment.’” Id. at 788 (citation omitted). “Title VII was only meant to bar
                                                                                7
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20    Page 8 of 11 PageID 131



conduct that is so severe and pervasive that it destroys a protected

classmember’s opportunity to succeed in the workplace.” Weller v. Citation Oil

& Gas Corp., 84 F.3d 191, 194 (5th Cir. 1996), cert. denied, 519 U.S. 1055

(1997). “We have made it clear that conduct must be extreme to amount to a

change in the terms and conditions of employment.” Faragher v. City of Boca

Raton, 524 U.S. at 788.

    Adequate time for discovery has passed and the EEOC has failed to

produce sufficient evidence to raise a genuine issue of material fact concerning

the third or fourth elements of a prima facie case regarding any of the three

Claimants.

                                        II.

    ADEQUATE TIME FOR DISCOVERY HAS PASSED AND THE
    COMMISSION HAS FAILED TO PRODUCE SUFFICIENT EVIDENCE
    TO CREATE A GENUINE ISSUE OF MATERIAL FACT EITHER THAT
    (1) ALDEN SHORT IS AN “EMPLOYER” WITHIN THE MEANING OF
    TITLE VII; OR (2) THAT AN EMPLOYER-EMPLOYEE RELATIONSHIP
    EXISTED BETWEEN ALDEN SHORT AND ANY OF THE THREE
    CLAIMANTS.

    To establish liability against Alden Short under TITLE VII, the EEOC bears
the burden of establishing that an employer-employee relationship exists

between Alden Short and the Claimants. E.g., Obinyan v. Prime Therapeutics

LLC, 2019 WL 5647955, at 3 (N.D. Tex. Oct. 31, 2019). This is a two-fold

requirement. First, the Commission must establish that Alden Short is an

“employer” within the meaning of TITLE VII, i.e., that it had 15 or more
employees in each working day in 20 or more calendar weeks in the current or

preceding year, 42 U.S.C. § 2000e(b). 7 Second, it must establish an employer-


    7 ‘[T]he ‘current or preceding calendar year’ means the year in which the
alleged discrimination occurred, and the prior year.” Haley v. Lone Star Web,
Footnote continued on next page . . .

                                                                               8
  Case 3:18-cv-02125-L Document 29 Filed 10/15/20      Page 9 of 11 PageID 132



employee relationship between Alden Short and each of the Claimants.

Obinyan, supra (citing Deal v. State Farm Cnty. Mut. Ins. of Tex., 5 F.3d 117,

118 (5th Cir. 1993)). Generally, an employer-employee relationship exists when

a plaintiff appears on the employer’s payroll. See Walters v. Metro. Educ.

Enters., Inc., 519 U.S. 202, 206 (1997). The summary judgment evidence

plainly establishes that no employer-employee relationship existed in 2016

between Alden Short and any of the three Claimants under “the payroll

method” analysis. App. Exs. 1-7, 12.

    To attempt to impose liability on Alden Short, the EEOC has alternatively

alleged Alden Short and Hinson Jennings were a “single employer.” Docket No.

1, ¶ 4. Whether two separate entities constitute a single enterprise for purposes

of TITLE VII depends on the extent to which, if at all, there exists (1) an

interrelation of operations; (2) centralized control of labor relations; (3) common

management; or (4) common ownership or financial control. See, e.g.,

Schweitzer v. Advanced Telemarketing Corp., 104 F.3d 761, 764 (5th Cir. 1997);

Trevino v. Celanese Corp., 701 F.2d 397, 403-04 (5th Cir. 1983). The second

factor is the most significant. E.g., Turner v. Baylor Richardson Medical Center,

476 F.3d 337, 344 (5th Cir. 2007) (“We place ‘highest importance on the

second factor, rephrasing and specifying it so as to boil down to an inquiry of

‘what entity made the final decisions regarding employment matters related to

the person claiming discrimination.’” [citations omitted]); Lusk v. Foxmeyer

Health Corp., 129 F.3d 773, 777 (5th Cir. 1997) (“This analysis ultimately

focuses on the question whether the parent corporation was a final decision-


. . . footnote continued from previous page.
Inc., 1987 WL 42439, at 3 (N.D. Tex. Nov. 25, 1987), aff’d, 857 F.2d 789 (5th
Cir. 1988).


                                                                                 9
 Case 3:18-cv-02125-L Document 29 Filed 10/15/20      Page 10 of 11 PageID 133



maker in connection with the employment matters underlying the litigation.”).

The doctrine of limited liability creates a strong presumption that separate

corporations are not the employer of one another’s employees. See, e.g., Tipton

v. Northrup Grumman Corp., 242 Fed. Appx. 187, 190 (5th Cir. 2007) (parent

and subsidiary were not integrated entities; summary judgment for defendant,

affirmed); Vance v. Union Planters Corp., 279 F.3d 295, 300 n. 4 (5th Cir. 2002)

(district court erred in concluding parent and subsidiary were integrated

enterprise); Lusk v. Foxmeyer Health Corp., 129 F.3d at 778 (doctrine of limited

liability creates strong presumption against integrated enterprise).

   Adequate time for discovery has passed and the Commission has failed to

produce sufficient evidence to create a genuine issue of material fact either that

(1) Alden Short is an “employer” within the meaning of TITLE VII; or (2) to

overcome the presumption of limited liability and establish that an employer-

employee relationship existed between Alden Short and any of the three

Claimants.

                  CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, Defendants’ motion for summary judgment,

should be, in all things, GRANTED.

                                     Respectfully submitted,

                                     /s/ John L. Ross
                                     JOHN L. ROSS 8
                                     Texas State Bar No. 17303020

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     700 North Pearl Street, Suite 2500
                                     Dallas, Texas 75201

   8 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.


                                                                               10
 Case 3:18-cv-02125-L Document 29 Filed 10/15/20     Page 11 of 11 PageID 134



                                     Telephone: (214) 871-8206
                                     Facsimile: (214) 871-8209
                                     Email: jross@thompsoncoe.com

                                     RICHARD B. SCHIRO
                                     Texas Bar No. 17750600
                                     GREG E. BUTTS
                                     Texas Bar No. 00790409

                                     LAW OFFICES OF RICHARD B. SCHIRO
                                     2706 Fairmount Street
                                     Dallas, Texas 75201
                                     Telephone: (214) 521-4994
                                     Facsimile: (214) 521-3838
                                     Email:      rbschiro@schirolaw.com
                                     Email:      gebutts@schirolaw.com

                                     ATTORNEYS FOR DEFENDANTS

                         CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing

system.

                                     /s/ John L. Ross
                                     JOHN L. ROSS




                                                                               11
